In an action to recover damages for personal injuries predicated upon claims of negligence and breach of warranty, (1) the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated November 7, 1975, as ordered a new trial on the question of damages only unless he consented to a reduction of the jury verdict from $75,000 to $40,000, (2) defendant Fucci cross-appeals, as limited by his brief, from so much of the same order as failed to condition the ordering of a new trial upon the acceptance by plaintiff of an amount less than $40,000 and (3) defendant Aamco Automatic Transmissions Inc. (Aamco) cross-appeals from so much of the same order as failed to grant its motion to set aside the verdict and dismiss the complaint. Order affirmed insofar as appealed from, with one bill of costs to plaintiff, payable jointly by defendants. The amount of the verdict was not warranted on this record (cf. Senko v Fonda, 53 AD2d 638). The finding of liability by the jury against defendant Aamco is supported by the evidence adduced at the trial. We have considered the other contentions raised on appeal and find them to be without merit. Martuscello, Acting P. J., Cohalan, Rabin and Suozzi, JJ., concur.